DETAILED ACTION

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 2-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 (“patent claims”) of U.S. Patent No. 9,899,472 B2 (of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because said claims of the present invention is a similar version or an obvious combination of elements of said claims of the above-identified U.S. Patent(s) with similar intended scope.
Specifically, the conflicting claims are listed below, and the main difference between the present application and the patent claims are “channel structure” and “fin”; However, patent claims’ fin is obviously functionally equivalent to application claims’ channel structure because in patent claims 1 and 12, a gate electrode is “laterally adjacent to sidewalls of the upper fin portion of the fin”, defining the fin as a channel, as known in the pertinent art.

Application Claims

Patent Claims
2. An integrated circuit structure, comprising:

1. An integrated circuit structure, comprising:
 a channel structure comprising silicon, the channel structure having a lower channel structure portion and an upper channel structure portion;

 a fin comprising silicon, the fin having a lower fin portion and an upper fin portion;
 a layer comprising a phosphosilicate glass (PSG), the layer comprising the PSG directly on first and second sidewalls of the lower channel structure portion of the channel structure, the layer comprising the PSG having a first upper end portion laterally adjacent to the first sidewall of the lower channel structure portion of the channel structure, and the layer comprising the PSG having a second upper end portion laterally adjacent to the second sidewall of the lower channel structure portion of the channel structure;

 a layer comprising a phosphosilicate glass (PSG), t[he] layer comprising the PSG directly on first and second sidewalls of the lower fin portion of the fin, the layer comprising the PSG having a first upper end portion laterally adjacent to the first sidewall of the lower fin portion of the fin, and the layer comprising the PSG having a second upper end portion laterally adjacent to the second sidewall of the lower fin portion of the fin;
 an isolation material comprising oxygen, the isolation material laterally adjacent to the layer comprising the PSG directly on the first and second sidewalls of the lower channel structure portion of the channel structure, the isolation material having a first upper surface portion and a second upper surface portion, wherein the first upper surface portion of the isolation material is below the first upper end portion of the layer comprising the PSG, and wherein the second upper surface portion of the isolation material is below the second upper end portion of the layer comprising the PSG; and

 an isolation material comprising oxygen, the isolation material laterally adjacent to the layer comprising the PSG directly on the first and second sidewalls of the lower fin portion of the fin, the isolation material having a first upper surface portion and a second upper surface portion, wherein the first upper surface portion of the isolation material is below the first upper end portion of the layer comprising the PSG, and wherein the second upper surface portion of the isolation material is below the second upper end portion of the layer comprising the PSG; and
 a gate electrode over and around the upper channel structure portion of the channel structure, and the gate electrode over the first and second upper end portions of the layer comprising the PSG, and the gate electrode over the first and second upper surface portions of the isolation material.

 a gate electrode over a top of and laterally adjacent to sidewalls of the upper fin portion of the fin, and the gate electrode over the first and second upper end portions of the layer comprising the PSG, and the gate electrode over the first and second upper surface portions of the isolation material.


	In addition, “laterally adjacent to sidewalls of” is taken to be functionally the same as “around”.

Application Claims

Patent Claims
3. The integrated circuit structure of claim 2, wherein the first upper surface portion of the isolation material is laterally adjacent to the layer comprising the PSG on the first sidewall of the lower channel structure portion of the channel structure.

2. The integrated circuit structure of claim 1, wherein the first upper surface portion of the isolation material is laterally adjacent to the layer comprising the PSG on the first sidewall of the lower fin portion of the fin.



4. The integrated circuit structure of claim 3, wherein the second upper surface portion of the isolation material is laterally adjacent to the layer comprising the PSG on the second sidewall of the lower channel structure portion of the channel structure.

3. The integrated circuit structure of claim 2, wherein the second upper surface portion of the isolation material is laterally adjacent to the layer comprising the PSG on the second sidewall of the lower fin portion of the fin.



5. The integrated circuit structure of claim 2, further comprising:

4. The integrated circuit structure of claim 1, further comprising:
 an insulating layer directly laterally adjacent to the layer comprising the PSG directly on the first and second sidewalls of the lower channel structure portion of the channel structure, wherein the isolation material is directly laterally adjacent to the insulating layer.

 an insulating layer directly laterally adjacent to the layer comprising the PSG directly on the first and second sidewalls of the lower fin portion of the fin, wherein the isolation material is directly laterally adjacent to the insulating layer.



6. The integrated circuit structure of claim 5, wherein the insulating layer comprises a borosilicate glass (BSG).

5. The integrated circuit structure of claim 4, wherein the insulating layer comprises a borosilicate glass (BSG).



7. The integrated circuit structure of claim 5, wherein the insulating layer has a first upper end portion laterally adjacent to the first upper end portion of the layer comprising the PSG, and wherein the insulating layer has a second upper end portion laterally adjacent to the second upper end portion of the layer comprising the PSG.

6. The integrated circuit structure of claim 4, wherein the insulating layer has a first upper end portion laterally adjacent to the first upper end portion of the layer comprising the PSG, and wherein the insulating layer has a second upper end portion laterally adjacent to the second upper end portion of the layer comprising the PSG.



8. The integrated circuit structure of claim 7, wherein the first upper end portion of the insulating layer is substantially co-planar with the first upper end portion of the layer comprising the PSG, and wherein the second upper end portion of the insulating layer is substantially coplanar with the second upper end portion of the layer comprising the PSG.

7. The integrated circuit structure of claim 6, wherein the first upper end portion of the insulating layer is substantially co-planar with the first upper end portion of the layer comprising the PSG, and wherein the second upper end portion of the insulating layer is substantially co-planar with the second upper end portion of the layer comprising the PSG.



9. The integrated circuit structure of claim 7, wherein the first upper surface portion of the isolation material is below the first upper end portion of the insulating layer, and wherein the second upper surface portion of the isolation material is below the second upper end portion of the insulating layer.

8. The integrated circuit structure of claim 6, wherein the first upper surface portion of the isolation material is below the first upper end portion of the insulating layer, and wherein the second upper surface portion of the isolation material is below the second upper end portion of the insulating layer.



10. The integrated circuit structure of claim 7, wherein the gate electrode is over the first and second upper end portions of the insulating layer.

9. The integrated circuit structure of claim 6, wherein the gate electrode is over the first and second upper end portions of the insulating layer.



11. The integrated circuit structure of claim 2, wherein the first upper end portion of the layer comprising the PSG is substantially co-planar with the second upper end portion of the layer comprising the PSG.

10. The integrated circuit structure of claim 1, wherein the first upper end portion of the layer comprising the PSG is substantially co-planar with the second upper end portion of the layer comprising the PSG.



12. The integrated circuit structure of claim 11, wherein the first upper surface portion of the isolation material is substantially co-planar with the second upper surface portion of the isolation material.

11. The integrated circuit structure of claim 10, wherein the first upper surface portion of the isolation material is substantially co-planar with the second upper surface portion of the isolation material.


Application Claims

Patent Claims
13. An integrated circuit structure, comprising:

12. An integrated circuit structure, comprising:
 a channel structure comprising silicon, the channel structure having a lower channel structure portion and an upper channel structure portion;

 a fin comprising silicon, the fin having a lower fin portion and an upper fin portion;
 a dielectric layer comprising an N-type dopant, the dielectric layer directly on first and second sidewalls of the lower channel structure portion of the channel structure, the dielectric layer having a first upper end portion laterally adjacent to the first sidewall of the lower channel structure portion of the channel structure, and the dielectric layer having a second upper end portion laterally adjacent to the second sidewall of the lower channel structure portion of the channel structure;

 a dielectric layer comprising an N-type dopant, the dielectric layer directly on first and second sidewalls of the lower fin portion of the fin, the dielectric layer having a first upper end portion laterally adjacent to the first sidewall of the lower fin portion of the fin, and the dielectric layer having a second upper end portion laterally adjacent to the second sidewall of the lower fin portion of the fin;
 an isolation material comprising oxygen, the isolation material laterally adjacent to the dielectric layer directly on the first and second sidewalls of the lower channel structure portion of the channel structure, the isolation material having a first upper surface portion and a second upper surface portion, wherein the first upper surface portion of the isolation material is below the first upper end portion of the dielectric layer, and wherein the second upper surface portion of the isolation material is below the second upper end portion of the dielectric layer; and

 an isolation material comprising oxygen, the isolation material laterally adjacent to the dielectric layer directly on the first and second sidewalls of the lower fin portion of the fin, the isolation material having a first upper surface portion and a second upper surface portion, wherein the first upper surface portion of the isolation material is below the first upper end portion of the dielectric layer, and wherein the second upper surface portion of the isolation material is below the second upper end portion of the dielectric layer; and
 a gate electrode over and around the upper channel structure portion of the channel structure, and the gate electrode over the first and second upper end portions of the dielectric layer, and the gate electrode over the first and second upper surface portions of the isolation material.

 a gate electrode over a top of and laterally adjacent to sidewalls of the upper fin portion of the fin, and the gate electrode over the first and second upper end portions of the dielectric layer, and the gate electrode over the first and second upper surface portions of the isolation material.


	For application claim 13 and patent claim 12, “laterally adjacent to sidewalls of” is taken to be functionally the same as “around”.

Application Claims

Patent Claims
14. The integrated circuit structure of claim 13, wherein the N-type dopant is phosphorous.

13. The integrated circuit structure of claim 12, wherein the N-type dopant is phosphorous.



15. The integrated circuit structure of claim 13, wherein the first upper surface portion of the isolation material is laterally adjacent to the dielectric layer on the first sidewall of the lower channel structure portion of the channel structure.

14. The integrated circuit structure of claim 12, wherein the first upper surface portion of the isolation material is laterally adjacent to the dielectric layer on the first sidewall of the lower fin portion of the fin.



16. The integrated circuit structure of claim 15, wherein the second upper surface portion of the isolation material is laterally adjacent to the dielectric layer on the second sidewall of the lower channel structure portion of the channel structure.

15. The integrated circuit structure of claim 14, wherein the second upper surface portion of the isolation material is laterally adjacent to the dielectric layer on the second sidewall of the lower fin portion of the fin.



17. The integrated circuit structure of claim 13, further comprising:

16. The integrated circuit structure of claim 12, further comprising:
 an insulating layer directly laterally adjacent to the dielectric layer directly on the first and second sidewalls of the lower channel structure portion of the channel structure, wherein the isolation material is directly laterally adjacent to the insulating layer.

 an insulating layer directly laterally adjacent to the dielectric layer directly on the first and second sidewalls of the lower fin portion of the fin, wherein the isolation material is directly laterally adjacent to the insulating layer.



18. The integrated circuit structure of claim 17, wherein the insulating layer comprises a borosilicate glass (BSG).

17. The integrated circuit structure of claim 16, wherein the insulating layer comprises a borosilicate glass (BSG).



19. The integrated circuit structure of claim 17, wherein the insulating layer has a first upper end portion laterally adjacent to the first upper end portion of the dielectric layer, and wherein the insulating layer has a second upper end portion laterally adjacent to the second upper end portion of the dielectric layer.

18. The integrated circuit structure of claim 16, wherein the insulating layer has a first upper end portion laterally adjacent to the first upper end portion of the dielectric layer, and wherein the insulating layer has a second upper end portion laterally adjacent to the second upper end portion of the dielectric layer.



20. The integrated circuit structure of claim 19, wherein the first upper end portion of the insulating layer is substantially co-planar with the first upper end portion of the dielectric layer, and wherein the second upper end portion of the insulating layer is substantially co-planar with the second upper end portion of the dielectric layer.

19. The integrated circuit structure of claim 18, wherein the first upper end portion of the insulating layer is substantially co-planar with the first upper end portion of the dielectric layer, and wherein the second upper end portion of the insulating layer is substantially co-planar with the second upper end portion of the dielectric layer.



21. The integrated circuit structure of claim 19, wherein the first upper surface portion of the isolation material is below the first upper end portion of the insulating layer, and wherein the second upper surface portion of the isolation material is below the second upper end portion of the insulating layer.

20. The integrated circuit structure of claim 18, wherein the first upper surface portion of the isolation material is below the first upper end portion of the insulating layer, and wherein the second upper surface portion of the isolation material is below the second upper end portion of the insulating layer.



22. The integrated circuit structure of claim 19, wherein the gate electrode is over the first and second upper end portions of the insulating layer.

21. The integrated circuit structure of claim 18, wherein the gate electrode is over the first and second upper end portions of the insulating layer.



23. The integrated circuit structure of claim 13, wherein the first upper end portion of the dielectric layer is substantially co-planar with the second upper end portion of the dielectric layer.

22. The integrated circuit structure of claim 12, wherein the first upper end portion of the dielectric layer is substantially co-planar with the second upper end portion of the dielectric layer.



24. The integrated circuit structure of claim 23, wherein the first upper surface portion of the isolation material is substantially co-planar with the second upper surface portion of the isolation material.

23. The integrated circuit structure of claim 22, wherein the first upper surface portion of the isolation material is substantially co-planar with the second upper surface portion of the isolation material.



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


12-12-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818